DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 11/24/2020. The allowed claims are 1-20. The closest prior art of record is USP 4,202,406 to Avery in view of USP 1,987,891 to Cattanach, and USP 4,256,176 to Cohen.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art teaches the combination of a tube bundle with first and second manifolds within an external shell pipe with a larger return pipe that extends upwardly beyond the first manifold form the second manifold as the prior art of Avery and Cattencah do not have central return pipes that extend beyond and through a manifold within a central tube and while Cohen discloses a larger central return pipe that extends out of the tube the return does not extend though the first manifold  as claimed, therefore when viewed as a whole the present claims provide grounds for allowable subject matter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763